DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 are pending.
Claims 1-13 are rejected.
Election/Restrictions
Applicant’s election without traverse of Group 1, a method of analyzing a fetal chromosomal aneuploidy in the reply filed on 05 May 2021 is acknowledged.
After further consideration, claim 13 of Group 2 is rejoined as not being patentably distinct from elected Group 1.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The term fetal chromosomal aneuploidy in independent claim 1 has been interpreted as defined at page 6 of the specification as a gain or loss of a whole chromosome or a portion of a chromosome. The term loss of heterozygosity has been interpreted as defined in the specification at page 6 as a loss of substantially an entire gene or allele, a chromosome arm or an entire chromosome. The two terms have overlapping embodiments of a loss of a portion of a chromosome or an entire chromosome.
It is brought to the Applicant’s attention that a product by process claim is examined for novelty and obviousness of the claimed product only, and that no consideration is given to the novelty or obviousness of the method of making the claimed product.  See M.P.E.P. 2113. For the instant claimed subject matter, product by process data is considered as data resulting from the recited process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "deep sequencing" in claim 3 is a relative term which renders the claim indefinite.  The term "deep sequencing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification equates deep sequencing with high coverage at page 10 of the specification but does not provide a level of sequence coverage or number of sequence reads required to have deep sequencing. For the purpose of examination the claim has been interpreted as requiring sequencing.
	Claim 7 is indefinite for recitation of the term “regions known to contain recurrent CNVs” because it is not clear to whom the region is known or when it is known. For the purpose of examination the claim has been interpreted to require regions that contain recurrent CNVs.
	Claim 10 is indefinite for recitation of the term “wherein said on-target reads are excluded for further analysis” because it is not clear if the reads are used for further analysis or .
Claim Rejections - 35 USC § 101
The claimed subject matter of independent claims 1 and 13 do not require a level of complexity that is impractical to be performed in the human mind that would preclude the claims from reciting the mental process grouping of abstract ideas, see MPEP 2106.04(a)(2)III. Dependent claim 4 recites a level of complexity as described in the specification at page 10 that precludes a rejection under 35 U.S.C. 101 because it recites a process that is impractical to perform in the human mind.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 2, and 13 recite a process of determining off-target reads from targeted capture sequencing and determining the presence of aneuploidy or loss of heterozygosity (LOH) which recites the mental process grouping of abstract ideas.
Dependent claim 3 further recites a mental process of considering data of deep sequencing. Dependent claim 5 further recites a mental process of considering product by process data from probes directed to a predefined target. Dependent claim 6 further recites a mental process of considering product by process data from probes directed to a repeated region. 3 and 1x106 base pairs. Dependent claim 9 further recites a mental process of considering product by process data from probes directed to random targets. Dependent claim 10 further recites a mental process of not considering on-target sequence read data. Dependent claim 11 further recites a mental process of normalizing the off-target reads on the basis of a reference set. Dependent claim 12 further recites a mental process of considering the on-target sequence read data and determining a fetal fraction or the presence of microdeletions.
This judicial exception is not integrated into a practical application because the additional element of independent claims 1, 2, and 13 of inputting data is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element in independent claim 2 of mapping sequence reads to a reference genome is too complex to be practical to be performed in the human mind and does not recite a mental process, however the mapping step is a data gathering process that does not integrate the subsequently recited mental process into a practical application. The additional element in independent claim 2 of targeted sequencing of a maternal DNA sample is a data gathering process that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of independent claims 1, 2, and 13 of inputting data is a conventional computer process.

These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element in independent claim 2 of mapping sequence reads to a reference genome is conventional. Evidence for the conventionality of mapping sequence reads to reference genomes is shown in Li et al. (Briefings in Bioinformatics vol. 11, pages 473-483 (2010)). Li et al. reviews sequence alignment methods and shows alignment of sequences to reference genome for mapping on page 474-480.
The additional element in independent claim 2 of targeted sequencing of a maternal DNA sample is conventional. Evidence for the conventionality of targeted sequencing of a maternal DNA sample is shown in Liao et al. (US Patent Application Publication No. US2016/0201134, cited in the Information Disclosure Statement received 21 January 2020). Liao et al. shows targeted sequencing of a maternal DNA sample to identify fetal aneuploidy at paragraphs 31, 63-68, 76, and 104-108. Further evidence for the conventionality of targeted sequencing of a maternal DNA sample is shown in Rabinowitz et al. (US Patent Application Publication No. US2015/0051087, cited in the Information Disclosure Statement received 21 January 2020). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Patent Application Publication No. US2016/0201134, cited in the Information Disclosure Statement received 21 January 2020) in view of Bellos et al. (Bioinformatics vol. 30, pages i639-i645 (2014)).
Independent claims 1 and 2 recite a process of obtaining sequence read data from a DNA sample of a pregnant female, determining off-target reads from targeted capture sequencing and determining the presence of aneuploidy or loss of heterozygosity (LOH). Independent claim 2 further recites steps of performing hybridization target selection, sequencing of DNA in the 
Liao et al. shows targeted sequencing of a maternal DNA sample to identify fetal aneuploidy at paragraphs 31, 63-68, 76, and 104-108. Liao et al. shows an example at paragraph 76 of targeted regions of 2,906 single nucleotide polymorphisms of chromosomes 7, 13, 18, and 21 followed by analysis by massively parallel sequencing. Liao et al. shows mapping 3 million targeted sequence reads to a reference genome at paragraphs 78 and 109.
Liao et al. does not show analysis of off-target sequence reads.
Bellos et al. shows that off target sequence reads present in hybridization enriched targeted sequencing can be used to analyze off target regions of the genome. Bellos et al. shows that after normalization off target reads are useful to analyze off target regions for copy number variations (CNV). In the example on page i641, Bellos et al. shows use of whole exome targeted sequence data for analysis of off target sequence reads. Bellos et al. shows identification of deletions in normalized standard DNA samples in figures 2-3. Bellos et al. concludes that off target sequence analysis allow for previously discarded sequence reads to be used to determine genomic CNV regions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of targeted sequence reads of Liao et al. by analyzing the off target sequence reads for CNV regions (which inherently may be aneuploid or LOH regions) for other regions of the genome to determine additional regions of genomic alterations relative to a reference genome.
Claims 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above, and further in view of Jensen et al. (Clinical Chemistry vol. 58, pages 1148-1151 (2012)).
Independent claim 13 recites a process of obtaining sequence read data from a DNA sample of a pregnant female, determining off-target reads from targeted capture sequencing and determining the presence of loss of heterozygosity (LOH). Dependent claim 7 further recites a process of considering product by process data from probes directed to recurrent CNVs. Dependent claim 8 further recites a mental process of considering product by process data from probes directed to recurrent CNVs with a sequence length of between 1x103 and 1x106 base pairs.
Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above does not show explicitly detection of LOH. Bellos et al. shows detection of recurrent deletions in Figure 3. Bellos et al. shows off target sequence reads can detect CNV deletions of 500 to about 25,000 bases in Table 3 and page i644.
Jensen et al. shows that sequence reads from maternal DNA samples can be used to detect fetal deletions at 22q11.2 in the abstract and Fig. 1. The deletion is shown to be a deletion of approximately 3x106 bp that is associated with a common genetic condition on page 1148.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of targeted sequence reads of Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above by using the procedure to detect fetal deletions of 1x103 and 1x106 base pairs because Bellos et al. shows that off target sequence reads can detect deletions of size 500 to about 25,000 bases and Jensen et al. shows that sequence reads can detect fetal deletions of 3x106 bp. Chromosomal deletions of the sizes shown .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above, and further in view of van Dijk et al. (Trends in Genetics vol. 30 pages 418-426 (2014)).
Dependent claim 4 further recites analysis of at least 1x106 off target sequence reads.
Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above does not show the amount of off target sequence reads that are analyzed.
Bellos et al. show on page i641 in section 2.3 that the mean coverage of off target sequence reads from Illumina sequencers was 1.97x. 
van Dijk et al. shows in figure 1 that massively parallel sequence reads for Illumina sequencers has improved from 35 to 300 bases. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of targeted sequence reads of Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above by using at least 1x106 off target sequence reads because Bellos et al. conservatively analyzed 1.97 coverage per base x 3x109 bases in the human genome/sequence reads of 100 bases =59,100,000 sequence reads to achieve the coverage of 1.97.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above, and further in view of Talevich et al. (PLOS Computational Biology vol. 12 article e1004873 (2016)).

Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above does not show probes directed to a repeated region or normalizing the off-target reads on the basis of a reference set.
Talevich et al. shows analysis of off target sequence read data in the abstract and throughout. Talevich et al. shows on page 6 that the targeted region has repeats at about 7% of the sequence. Talevich et al. shows use of a reference sequence to normalize the off target sequence reads in Figure 1 and page 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of targeted sequence reads of Liao et al. in view of Bellos et al. as applied to claims 1-3, 5, and 10 above by analyzing off target sequence reads from targeted sequence read regions with repeats because Talevich et al. shows targeted sequences with repeats in conjunction with analysis of off target sequence reads. It would have been further obvious to normalize off target sequence reads using a reference set because Talevich et al. provides guidance to normalize off target sequence reads using a reference.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631